Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-41, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 01/12/2021 but claims the benefit of U.S. continuation application number 15/007781 filed on 01/27/2016.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5,8, 1-12, 17-19, 21, 23, 27, 29-31, 33-35 and 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “memory storing computer-readable instructions”.  Computer-readable instruction, as discussed in paragraph [0028] of the specification, discusses both the instructions may be stored in any type of computer-readable medium or memory.  However, while giving examples of different storage media, paragraph [0028] specifically does not limit what can be included as 
In order to correct this issue, the claims may be amended to positively identify the “computer-readable storage media” to be non-transitory.
 Dependent claims are rejected based on dependency.
Double Patenting
4.       Claims 1-41 rejected on the ground of nonstatutory double patenting over claims 1-41 of U.S. Patent No. 10930130 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
6.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.       Claims 1-7, 9-24 and 27-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hutz (US 8786425 B1) (hereinafter Hutz) in view of Trundle (US 8988215 B1) (hereinafter Trundle).

               Regarding claim 1, Hutz discloses an apparatus comprising: 
one or more processors (Fig. 1B, controller 112 may include processor  or other control circuitry configured to execute instructions of a program ); and 
memory storing computer-readable instructions, that when executed by the one or more processors (col. 28, lines 3-8, processor will receive instructions and data from a read-only memory), cause the apparatus to: 
detect an event at a premises monitored by a security system (col. 1, lines 58-60, detecting abnormal activity in property monitored by monitoring area); 
determine that the event is inconsistent with at least one criterion (col. 29, lines 13-17, determining to suggest notification alert in response to data sensed by monitoring system indicating activity that is inconsistent with detected patterns), wherein the at least one criterion comprises a behavioral pattern of a user associated with the security system (Abstract,  detecting patterns of recurring events, takes action based on detected patterns of recurring events, col. 12, lines 4-6, detect unusual/suspicious behavior by system 200); and 
send, to a device associated with the user and based on the determining that the event is inconsistent with the behavioral pattern (col. 3, lines 28- 50, determines location of user 50 and based on location, sends alert to user 50 indicating abnormal front door opening, col. 3, lines 29-37, determines location of user 50 based on location, Based on determined location of user 50, user is away from property 10 and, detected pattern has been violated (i. e., inconsistent pattern), col. 22, lines 13-47, Based on comparison, system 200 identifies and determines sensor events, user location events, and user input events match rules related to detected patterns, based on determination of abnormality score, system 200 takes action and sends an alert to user to indicate detection of abnormal activity).
Even though Hutz discloses system based on comparison, system 200 identifies and determines sensor events, user location events, and user input events match rules related to detected patterns, based on determination of abnormality score, system 200 takes action and sends an alert to user to indicate detection of abnormal activity [col. 22, lines 13-47], Hutz  specifically fails to discloses an alert notification indicating a location of one or more other users associated with the security system.
In analogous art, Trundle discloses an alert notification indicating a location of one or more other users associated with the security system [col. 19, lines 49-60, system 100 tracks geographic location relative to property monitored and compare geographic location and send alert related to geographic location when moved outside based on comparison data, col. 20, lines 41-45, system 100 send alert indicating that geographic location moved outside of control area and in response to determination to send alert related to geographic location].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught byTrundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24, lines 26-44].
 Regarding claim 2, Hutz discloses the apparatus of claim 1, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to determine a location, in relation to the premises, of the one or more other users associated with the security system (col. 2, lines 44-48, analyzes sensor data, such as location data for user 50, based on analysis, detects patterns of recurring events, col. 3, lines 29-36, system determines location based (GPS) data captured and determines that user is away from property 10); and 
wherein the alert notification comprises an indication of the location, in relation to the premises, of the one or more other users (col. 2, lines 58-64, system detected patterns 40, that, on Monday to Thursday between eight in the morning and five in the afternoon, no door activity exists and a location of the user 50 is away from property 10, col. 3, lines 28- 50, determines location of user 50 based on location and sends alert to user 50 indicating abnormal front door opening, col. 15, lines 13-16, monitoring activity, such as location data of users).
Additionally Trundle discloses alert notification comprises an indication of the location [col. 19, lines 49-60, system 100 tracks geographic location relative to property monitored and compare geographic location and send alert related to geographic location when moved outside based on comparison data, col. 20, lines 41-45, system 100 send alert indicating that geographic location has moved outside of control area and in response to determination to send alert related to geographic location].
Regarding claim 3, Hutz discloses the apparatus of claim 1, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to: determine a location, in relation to the premises, of the one or more other users associated with the security system (col. 3, lines 29-36, system determines location based (GPS) data captured and determines that user is away from property 10, col. 15, lines 13-16, monitoring activity, location data); 
select, based on the location of the one or more other users, information to include in the alert notification (col. 4, lines 31-34, based on determination of abnormal activity, sends alert, col. 2, lines 44-48, analyzes sensor, location data for user 50, col. 3, lines 28- 50, determines location of user 50 based on location and sends alert indicating abnormal door opening); and send the selected information in the alert notification (col. 3, lines 34-41, determines user is away and sends alert indicating abnormal pattern). 
Regarding claim 4, Hutz fails to disclose the apparatus of claim 1, wherein the alert notification comprises a notification that facilitates access to a confidential passphrase for at least one of: terminating the event, changing a state of the security system, or changing a type of alert of the security system. 
In analogous art, Trundle discloses the alert notification comprises a notification that facilitates access to a confidential passphrase for at least one of: terminating the event, changing a state of the security system, or changing a type of alert of the security system (col. 7, lines 23-26, user to provide passcode (i. e., confidential information) to disarm system, col. 10, lines 59-67, send authentication information (e.g., inputted username, password) (i. e., confidential information) to and send commands to control of monitoring system, specific command token requires (e.g., specific input code) (i. e., confidential information), col. 4, lines 37-38, display words "System Disarmed 6:42 pm", or "Enter User Code to Disarm").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught by Trundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24,  lines 26-44].
Regarding claim 5, Hutz fails to disclose the apparatus of claim 4, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to send the confidential passphrase to the one or more other users associated with the security system. 
In analogous art, Trundle discloses the computer-readable instructions, when executed by the one or more processors, cause the apparatus to send the confidential passphrase to the one or more other users associated with the security system (col. 7, lines 23-26, user to provide passcode (i. e., confidential information) to disarm system, col. 10, lines 59-67, send authentication information (e.g., inputted username, password) (i. e., confidential information) to and send commands to control of monitoring system, specific command token requires (e.g., specific input code) (i. e., confidential information), col. 4, lines 37-38, display words "System Disarmed 6:42 pm", or "Enter User Code to Disarm").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught by Trundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24,  lines 26-44].
Regarding claim 6, Hutz discloses the apparatus of claim 1, wherein the at least one criterion further comprises identity information corresponding to the one or more other users associated with the security system (col. 3, lines 17-26, system compares activity from detected patterns 40 identified based on past sensor and other activity and comparison of activity, col. 22, lines 4-12, system identifies user location events). 
Regarding claim 7, Hutz discloses the apparatus of claim 1, wherein the at least one criterion further comprises a time of day and an activity at or near the premises (Abstract, monitors property and aggregates data over period of time and based on detected pattern, take appropriate action). 
Regarding claim 9, Hutz discloses the apparatus of claim 1, wherein the behavioral pattern comprises a behavioral pattern of the user learned by the security system (col. 12, lines 4-6, detect unusual/suspicious behavior by system 200, col. 3, lines 17-26, system compares activity from detected patterns 40). 
Regarding claim 10, Hutz discloses the apparatus of claim 1, wherein the alert notification comprises an instruction to stay away from the premises until the event has ended (Abstract, monitors property and aggregates data over period of time and based on detected pattern, take appropriate action). 
Regarding claim 11, Hutz fails to disclose the apparatus of claim 1, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to determine a proximity of the user to the premises prior to sending the alert notification. 
In analogous art, Trundle disclose the computer-readable instructions, when executed by the one or more processors, cause the apparatus to determine a proximity of the user to the premises prior to sending the alert notification (col. 19, lines 51-56, system 100 compare geographic location to a control area defined proximate to property, col. 20, lines 41-47, system 100 send alert indicating that moved outside of control area defined proximate to property in response to a determination, col. 10, lines 59-67, send authentication information  (i. e., confidential information) to and send control commands to control of monitoring system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught by Trundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24, lines 26-44].
Regarding claim 12, Hutz discloses the apparatus of claim 1, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to receive a request to terminate the event after sending a description of the event in the alert notification (col. 9, 19-22, alarm event includes (e.g., name of user, address of building, type of alarm event, etc.), operator handle alarm event based on information, col. 5, lines 42-45, user use passcode (i. e., information) to disarm alert). 
Regarding claim 13, Hutz discloses the apparatus of claim 12, wherein the description relates to data recorded by one or more sensors of the security system (col. 7, lines 1-7, different types of sensors used with monitoring system, col. 9, 19-22, alarm event includes (e.g., name of user, address of building, type of alarm event, etc.)). 
Regarding claim 14, Hutz discloses the apparatus of claim 1, wherein the event is based on at least one of: an alarm event, an event associated with a window sensor, an event associated with a motion detector, an event associated with a video camera, an event associated with an infrared sensor, an event associated with an ambient light sensor, an event associated with a carbon dioxide sensor, or an event associated with a microphone (col. 6, lines 30-35, controller 112 to receive input from sensors, detectors, or other devices included in the alarm system, col. 7, 1-50, monitoring system include multiple sensors 120 like contact sensor, motion sensor, glass break sensor, or other type of sensor  or environmental sensor, temperature sensor, water sensor, rain sensor, wind sensor, light sensor, smoke detector, carbon monoxide detector, air quality sensor, etc. and (RFID) sensor, PIR motion sensor built into camera 130, sensors (e.g., sensors 120, PIR, door/window, etc.) detect motion or other events, col. 1, lines 25-26, monitoring system generate audible alert, col. 4, lines 62-64, control panel 20 to sound alarm at property 10 (e.g., activate siren)). 
Regarding claim 15, Hutz discloses the apparatus of claim 1, wherein the behavioral pattern comprises an expected behavior of the user at the premises (col. 29, lines 13-17, determining alert in response to data sensed indicating activity that is inconsistent with detected patterns, col. 12, lines 4-6, detect unusual/suspicious behavior by system 200). 
Regarding claim 16, Hutz discloses the apparatus of claim 15, wherein the expected behavior comprises an arrival of the user at the premises at an expected time (col. 2, lines 58-64, system detected patterns 40, that, on Monday to Thursday between eight in the morning and five in the afternoon, no door activity exists and a location of the user 50 is away from property 10, col. 3, lines 28- 50, determines location of user 50 based on location and sends alert to user 50 indicating abnormal front door opening, col. 15, lines 13-16, monitoring activity, such as location data of users). 
Regarding claim 17, Hutz discloses the apparatus of claim 15, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to determine that the event is inconsistent by determining that the event is inconsistent with the expected behavior of the user at the premises (Abstract, monitors property and aggregates data over period of time and based on detected pattern, take appropriate action, col. 29, lines 13-17, determining alert in response to data sensed indicating activity that is inconsistent with detected patterns). 
Regarding claim 18, Hutz discloses an apparatus comprising: 
one or more processors (Fig. 1B, controller 112 may include processor  or other control circuitry configured to execute instructions of a program); and 
memory storing computer-readable instructions, that when executed by the one or more processors (col. 28, lines 3-8, processor will receive instructions and data from a read-only memory), cause the apparatus to: 
detect an event at a premises monitored by a security system associated with a plurality of sensors (col. 1, lines 58-60, detecting abnormal activity in property monitored by monitoring area); 
determine, based on the event, a tripped subset of the plurality of sensors (col. 29, lines 13-17, determining to suggest notification alert in response to data sensed by monitoring system indicating activity that is inconsistent with detected patterns); 
determine, based on the event, video associated with the event captured by at least one sensor of the tripped subset of the plurality of sensors (col. 29, lines 13-17, determining to suggest notification alert in response to data sensed by monitoring system indicating activity that is inconsistent with detected patterns, col. 3, lines 29-37, determines location of user 50 based on location, Based on determined location of user 50, user is away from property 10 and, detected pattern has been violated (i. e., inconsistent pattern)). 
Even though Hutz discloses system based on comparison, system 200 identifies and determines sensor events, user location events, and user input events match rules related to detected patterns, based on determination of abnormality score, system 200 takes action and sends an alert to user to indicate detection of abnormal activity [col. 22, lines 13-47], Hutz  specifically fails to discloses send a notification to one or more devices associated with one or more users of the security system, wherein the notification comprises the video.
In analogous art, Trundle discloses send a notification to one or more devices associated with one or more users of the security system, wherein the notification comprises the video [Abstrac, video of security cameras, reviews history of system events, reviews saved video clips, col. 20, lines 41-45, system 100 send alert indicating that geographic location moved outside of control area and in response to determination to send alert related to geographic location].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught byTrundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24, lines 26-44].
Regarding claim 19, Hutz discloses the apparatus of claim 18, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to receive a request to terminate the event (col. 9, 19-22, alarm event includes (e.g., name of user, address of building, type of alarm event, etc.), operator handle alarm event based on information, col. 5, lines 42-45, user use passcode (i. e., information) to disarm alert). 
Regarding claim 20, Hutz fails to disclose the apparatus of claim 18, wherein the notification comprises a confidential passphrase for at least one of: terminating the event, changing a state of the security system, or changing a type of alert of the security system. 
In analogous art, Trundle discloses the apparatus of claim 18, wherein the notification comprises a confidential passphrase for at least one of: terminating the event, changing a state of the security system, or changing a type of alert of the security system (col. 7, lines 23-26, user to provide passcode (i. e., confidential information) to disarm system, col. 10, lines 59-67, send authentication information (e.g., inputted username, password) (i. e., confidential information) to and send commands to control of monitoring system, specific command token requires (e.g., specific input code) (i. e., confidential information), col. 4, lines 37-38, display words "System Disarmed 6:42 pm", or "Enter User Code to Disarm").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught by Trundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24,  lines 26-44].
Regarding claim 21, Hutz discloses the apparatus of claim 18, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to: determine a location of the one or more users of the security system in relation to the premises (col. 2, lines 44-48, analyzes sensor data, such as location data for user 50, based on analysis, detects patterns of recurring events, col. 3, lines 29-36, system determines location based (GPS) data captured and determines that user is away from property 10); and wherein the notification comprises an indication of the location of the one or more users (col. 2, lines 58-64, system detected patterns 40, that, on Monday to Thursday between eight in the morning and five in the afternoon, no door activity exists and a location of the user 50 is away from property 10, col. 3, lines 28- 50, determines location of user 50 based on location and sends alert to user 50 indicating abnormal front door opening, col. 15, lines 13-16, monitoring activity, such as location data of users).
Additionally Trundle discloses alert notification comprises an indication of the location [col. 19, lines 49-60, system 100 tracks geographic location relative to property monitored and compare geographic location and send alert related to geographic location when moved outside based on comparison data, col. 20, lines 41-45, system 100 send alert indicating that geographic location has moved outside of control area and in response to determination to send alert related to geographic location].
Regarding claim 22, Hutz discloses the apparatus of claim 18, wherein the event is based on at least one of: an alarm event, an event associated with a window sensor, an event associated with a motion detector (col. 6, lines 30-35, controller 112 to receive input from sensors, detectors, or other devices included in the alarm system, col. 7, 1-50, monitoring system include multiple sensors 120 like contact sensor, motion sensor), an event associated with a video camera, an event associated with an infrared sensor, an event associated with an ambient light sensor, an event associated with a carbon dioxide sensor, or an event associated with a microphone (col. 7, 1-50, monitoring system include multiple sensors 120 like contact sensor, motion sensor, glass break sensor, or other type of sensor  or environmental sensor, temperature sensor, water sensor, rain sensor, wind sensor, light sensor, smoke detector, carbon monoxide detector, air quality sensor, etc. and (RFID) sensor, PIR motion sensor built into camera 130, sensors (e.g., sensors 120, PIR, door/window, etc.) detect motion or other events, col. 1, lines 25-26, monitoring system generate audible alert, col. 4, lines 62-64, control panel 20 to sound alarm at property 10 (e.g., activate siren)). 
Regarding claim 23, Hutz discloses an apparatus comprising: one or more processors (Fig. 1B, controller 112 may include processor  or other control circuitry configured to execute instructions of a program); and 
memory storing computer-readable instructions, that when executed by the one or more processors (col. 28, lines 3-8, processor will receive instructions and data from a read-only memory), cause the apparatus to: 
receive a request for a state of alert of a security system associated with the apparatus (col. 1, lines 58-60, detecting abnormal activity in property monitored by monitoring area); 
determine the state of alert of the security system (col. 1, lines 58-60, detecting abnormal activity in property monitored by monitoring area); 
determine, based on the state of alert of the security system, an interactive graphic for output via the apparatus (col. 3, lines 28- 50, determines location of user 50 and based on location, sends alert to user 50 indicating abnormal front door opening, col. 3, lines 29-37, determines location of user 50 based on location, Based on determined location of user 50, user is away from property 10 and, detected pattern has been violated (i. e., inconsistent pattern), col. 22, lines 13-47, Based on comparison, system 200 identifies and determines sensor events, user location events, and user input events match rules related to detected patterns, based on determination of abnormality score, system 200 takes action and sends an alert to user to indicate detection of abnormal activity).
Even though Hutz discloses system based on comparison, system 200 identifies and determines sensor events, user location events, and user input events match rules related to detected patterns, based on determination of abnormality score, system 200 takes action and sends an alert to user to indicate detection of abnormal activity [col. 22, lines 13-47], Hutz  specifically fails to discloses cause output of the determined interactive graphic via the apparatus. 
In analogous art, Trundle discloses cause output of the determined interactive graphic via the apparatus [col. 19, lines 49-60, system 100 tracks geographic location relative to property monitored and compare geographic location and send alert related to geographic location when moved outside based on comparison data, col. 20, lines 41-45, system 100 send alert indicating geographic location moved outside of control area and in response to determination to send alert related to geographic location].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught byTrundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24, lines 26-44].
Regarding claim 24, Hutz discloses the apparatus of claim 23, wherein the determined interactive graphic comprises a selectable option for a user to request disarming the security system (col. 9, 19-22, alarm event includes (e.g., name of user, address of building, type of alarm event, etc.), operator handle alarm event based on information, col. 5, lines 42-45, user use passcode (i. e., information) to disarm alert).  
Regarding claim 27, Hutz discloses an apparatus comprising: one or more processors; and memory storing computer-readable instructions (Fig. 1B, controller 112 may include processor  or other control circuitry configured to execute instructions of a program, col. 28, lines 3-8, processor will receive instructions and data from a read-only memory), that when executed by the one or more processors, cause the apparatus to: 
detect an event at a premises monitored by a security system (col. 1, lines 58-60, detecting abnormal activity in property monitored by monitoring area); and 
send an alert notification to a device associated with a primary user of the security system (col. 3, lines 28- 50, sends alert to user 50 indicating abnormal opening, col. 29, lines 13-17, determining to suggest notification alert in response to data sensed by monitoring system indicating activity inconsistent with detected patterns). 
Even though Hutz discloses system based on comparison, system 200 identifies and determines sensor events, user location events, and user input events match rules related to detected patterns, based on determination of abnormality score, system 200 takes action and sends an alert to user to indicate detection of abnormal activity [col. 22, lines 13-47], Hutz  specifically fails to discloses the alert notification comprises a notification that facilitates access to confidential information for changing a state of the security system.
In analogous art, Trundle discloses the alert notification comprises a notification that facilitates access to confidential information for changing a state of the security system [col. 19, lines 49-60, system 100 tracks geographic location relative to property monitored and compare geographic location and send alert related to geographic location when moved outside based on comparison data, col. 20, lines 41-45, system 100 send alert indicating that geographic location moved outside of control area and in response to determination to send alert related to geographic location].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught byTrundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24, lines 26-44].
Regarding claim 28, Hutz fails to disclose the apparatus of claim 27, wherein the confidential information comprises a passphrase. 
In analogous art, Trundle disclose the apparatus of claim 27, wherein the confidential information comprises a passphrase (col. 7, lines 23-26, user to provide passcode (i. e., confidential information) to disarm system, col. 10, lines 59-67, send authentication information (e.g., inputted username, password) (i. e., confidential information) to and send commands to control of monitoring system, specific command token requires (e.g., specific input code) (i. e., confidential information), col. 4, lines 37-38, display words "System Disarmed 6:42 pm", or "Enter User Code to Disarm").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught by Trundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24,  lines 26-44].
Regarding claim 29, Hutz fails to disclose the apparatus of claim 27, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to: output the confidential information for display based on receiving a confidential password. 
In analogous art, Trundle discloses the apparatus of claim 27, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to: output the confidential information for display based on receiving a confidential password (col. 7, lines 23-26, user to provide passcode (i. e., confidential information) to disarm system, col. 10, lines 59-67, send authentication information (e.g., inputted username, password) (i. e., confidential information) to and send commands to control of monitoring system, specific command token requires (e.g., specific input code) (i. e., confidential information), col. 4, lines 37-38, display words "System Disarmed 6:42 pm", or "Enter User Code to Disarm").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught by Trundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24,  lines 26-44].
Regarding claim 30, Hutz fails to disclose the apparatus of claim 27, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to: cause sending the confidential information from the device associated with the primary user to a second device associated with a secondary user of the security system. 
In analogous art, Trundle discloses the apparatus of claim 27, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to: cause sending the confidential information from the device associated with the primary user to a second device associated with a secondary user of the security system (col. 7, lines 23-26, user to provide passcode (i. e., confidential information) to disarm system, col. 10, lines 59-67, send authentication information (e.g., inputted username, password) (i. e., confidential information) to and send commands to control of monitoring system, specific command token requires (e.g., specific input code) (i. e., confidential information), col. 4, lines 37-38, display words "System Disarmed 6:42 pm", or "Enter User Code to Disarm").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught by Trundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24,  lines 26-44].
Regarding claim 31, Hutz fails to disclose the apparatus of claim 30, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to: verify that the secondary user is in the premises prior to causing ending, from the device to the second device, the confidential information. 
In analogous art, Trundle discloses the apparatus of claim 30, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to: verify that the secondary user is in the premises prior to causing ending, from the device to the second device, the confidential information (col. 7, lines 23-26, user to provide passcode (i. e., confidential information) to disarm system, col. 10, lines 59-67, send authentication information (e.g., inputted username, password) (i. e., confidential information) to and send commands to control of monitoring system, specific command token requires (e.g., input code) (i. e., confidential information), col. 4, lines 37-38, display "System Disarmed 6:42 pm", or "Enter User Code to Disarm").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught by Trundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24,  lines 26-44].
Regarding claim 32, Hutz discloses the apparatus of claim 27, wherein the event is based on at least one of: an alarm event, an event associated with a window sensor, an event associated with a motion detector, an event associated with a video camera, an event associated with an infrared sensor, an event associated with an ambient light sensor, an event associated with a carbon dioxide sensor, or an event associated with a microphone (col. 6, lines 30-35, controller 112 to receive input from sensors, detectors, or other devices included in the alarm system, col. 7, 1-50, monitoring system include multiple sensors 120 like contact sensor, motion sensor, glass break sensor, or other type of sensor  or environmental sensor, temperature sensor, water sensor, rain sensor, wind sensor, light sensor, smoke detector, carbon monoxide detector, air quality sensor, etc. and (RFID) sensor, PIR motion sensor built into camera 130, sensors (e.g., sensors 120, PIR, door/window, etc.) detect motion or other events, col. 1, lines 25-26, monitoring system generate audible alert, col. 4, lines 62-64, control panel 20 to sound alarm at property 10 (e.g., activate siren)).
Regarding claim 33, Hutz fails to disclose the apparatus of claim 27, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to trigger the state based on the event, wherein the triggered state comprises an activated alarm, and wherein changing the state comprises terminating the alarm. 
In analogous art, Trundle disclosethe apparatus of claim 27, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to trigger the state based on the event, wherein the triggered state comprises an activated alarm, and wherein changing the state comprises terminating the alarm (col. 7, lines 23-26, user to provide passcode (i. e., confidential information) to disarm system, col. 10, lines 59-67, send authentication information (e.g., inputted username, password) (i. e., confidential information) to and send commands to control of monitoring system, specific command token requires (e.g., specific input code) (i. e., confidential information), col. 4, lines 37-38, display words "System Disarmed 6:42 pm", or "Enter User Code to Disarm").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught by Trundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24,  lines 26-44].
Regarding claim 34, Hutz discloses an apparatus comprising: 
one or more processors; and memory storing computer-readable instructions, that when executed by the one or more processors (Fig. 1B, controller 112 may include processor  or other control circuitry configured to execute instructions of a program), cause the apparatus to: 
detect an event at a premises monitored by a security system (col. 1, lines 58-60, detecting abnormal activity in property monitored by monitoring area);   
determine a location associated with the event (col. 3, lines 29-37, determines location of user 50 based on location, Based on determined location of user 50, user is away from property 10 and, detected pattern has been violated); 
determine a state of alert of the location associated with the event (col. 3, lines 28- 50, determines location of user 50 and based on location, sends alert to user 50 indicating abnormal front door opening); and 
send, to one or more devices associated with one or more users of the security system and based on the location associated with the event and on the state of alert of the location associated with the event (col. 3, lines 28- 50, determines location of user 50 and based on location, sends alert to user 50 indicating abnormal front door opening, col. 3, lines 29-37, determines location of user 50 based on location, Based on determined location of user 50, user is away from property 10 and, detected pattern has been violated (i. e., inconsistent pattern), col. 22, lines 13-47, Based on comparison, system 200 identifies and determines sensor events, user location events, and user input events match rules related to detected patterns, based on determination of abnormality score, system 200 takes action and sends an alert to user to indicate detection of abnormal activity).
Even though Hutz discloses system based on comparison, system 200 identifies and determines sensor events, user location events, and user input events match rules related to detected patterns, based on determination of abnormality score, system 200 takes action and sends an alert to user to indicate detection of abnormal activity [col. 22, lines 13-47], Hutz  specifically fails to discloses a notification comprising a confidential passphrase for changing the state of alert.
In analogous art, Trundle discloses a notification comprising a confidential passphrase for changing the state of alert [col. 19, lines 49-60, system 100 tracks geographic location relative to property monitored and compare geographic location and send alert related to geographic location when moved outside based on comparison data, col. 20, lines 41-45, system 100 send alert indicating that geographic location moved outside of control area and in response to determination to send alert related to geographic location].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught byTrundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24, lines 26-44].
Regarding claim 35, Hutz fails to disclose the apparatus of claim 34, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to send the notification based on the event occurring in a zone wherein the state of alert is armed. 
In analogous art, Trundle discloses the apparatus of claim 34, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to send the notification based on the event occurring in a zone wherein the state of alert is armed (col. 7, lines 23-26, user to provide passcode (i. e., confidential information) to disarm system, col. 10, lines 59-67, send authentication information (e.g., inputted username, password) (i. e., confidential information) to and send commands to control of monitoring system, specific command token requires (e.g., input code) (i. e., confidential information), col. 4, lines 37-38, display "System Disarmed 6:42 pm", or "Enter User Code to Disarm").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught by Trundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24,  lines 26-44].
Regarding claim 36, Hutz discloses the apparatus of claim 34, wherein the event is based on at least one of: an alarm event, an event associated with a window sensor, an event associated with a motion detector, an event associated with a video camera, an event associated with an infrared sensor, an event associated with an ambient light sensor, an event associated with a carbon dioxide sensor, or an event associated with a microphone (col. 6, lines 30-35, controller 112 to receive input from sensors, detectors, or other devices included in the alarm system, col. 7, 1-50, monitoring system include multiple sensors 120 like contact sensor, motion sensor, glass break sensor, or other type of sensor  or environmental sensor, temperature sensor, water sensor, rain sensor, wind sensor, light sensor, smoke detector, carbon monoxide detector, air quality sensor, etc. and (RFID) sensor, PIR motion sensor built into camera 130, sensors (e.g., sensors 120, PIR, door/window, etc.) detect motion or other events, col. 1, lines 25-26, monitoring system generate audible alert, col. 4, lines 62-64, control panel 20 to sound alarm at property 10 (e.g., activate siren)). 
Regarding claim 37, Hutz discloses an apparatus comprising: 
one or more processors; and memory storing computer-readable instructions (Fig. 1B, controller 112 may include processor  or other control circuitry configured to execute instructions of a program ), that when executed by the one or more processors, cause the apparatus to: 
detect an event at a premises monitored by the apparatus (col. 1, lines 58-60, detecting abnormal activity in property monitored by monitoring area); 
determine whether the event is consistent with at least one criterion associated with a false alarm (col. 29, lines 13-17, determining to suggest notification alert in response to data sensed by monitoring system indicating activity that is inconsistent with detected patterns); 
determine a false-alarm confidence level based at least in part on the at least one criterion (Abstract,  detecting patterns of recurring events, takes action based on detected patterns of recurring events, col. 1, lines 61-67, monitors events and detect abnormal activity and each event will get "abnormality score" (more than just true/false), col. 13, lines 9-12, assign "abnormality score" to each event (true/false) and determine unusual/suspicious behavior based on abnormality scores); and 
wherein the notification comprises video associated with the event, and wherein the video is stored based on the event (col. 3, lines 28- 50, determines location of user 50 and based on location, sends alert to user 50 indicating abnormal front door opening, col. 3, lines 29-37, determines location of user 50 based on location, Based on determined location of user 50, user is away from property 10 and, detected pattern has been violated (i. e., inconsistent pattern), col. 22, lines 13-47, Based on comparison, system 200 identifies and determines sensor events, user location events, and user input events match rules related to detected patterns, based on determination of abnormality score, system 200 takes action and sends an alert to user to indicate detection of abnormal activity).
Even though Hutz discloses system based on comparison, system 200 identifies and determines sensor events, user location events, and user input events match rules related to detected patterns, based on determination of abnormality score, system 200 takes action and sends an alert to user to indicate detection of abnormal activity [col. 22, lines 13-47], Hutz  specifically fails to discloses send, to a wireless device, a notification based on the false-alarm confidence level.
In analogous art, Trundle discloses send, to a wireless device, a notification based on the false-alarm confidence level [col. 19, lines 49-60, system 100 tracks geographic location relative to property monitored and compare geographic location and send alert related to geographic location when moved outside based on comparison data, col. 20, lines 41-45, system 100 send alert indicating that geographic location moved outside of control area and in response to determination to send alert related to geographic location].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz to use system to compares detected parameter against parameters expected at that day and time in order to determine the action to be taken  as taught byTrundle to use  monitoring system to track premises to record a pattern of behavior based on the learned activity, the monitors control operational aspects of premises [Trundle, col. 24, lines 26-44].
Regarding claim 38, Hutz discloses the apparatus of claim 37, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to change, based on determining that the false-alarm confidence level is below a predetermined threshold corresponding to the false alarm, a state of alert of the apparatus (col. 1, lines 61-67, monitors events and detect abnormal activity and each event will get "abnormality score" (more than just true/false), col. 1, lines 61-67, detect abnormal activity, each event get "abnormality score" (true/false), col. 13, lines 9-12, assign "abnormality score" to each event, col. 16, lines 31-40, threshold confidence score in determining alert condition false or true alarm, col. 11, lines 53-67, state of monitoring system and other events sensed by monitoring system to enable/disable video/image recording devices and detect armed in "Away" state). 
Regarding claim 39, Hutz discloses the apparatus of claim 37, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to determine, based on determining that the false-alarm confidence level is above a predetermined threshold corresponding to the false alarm, to send the notification (col. 1, lines 61-67, detect abnormal activity, each event get "abnormality score" (true/false), col. 13, lines 9-12, assign "abnormality score" to each event, col. 16, lines 31-40, threshold confidence score in determining alert condition false or true alarm, col. 11, lines 53-67, state of monitoring system and other events sensed by monitoring system to enable or disable video or image recording devices and detect armed in "Away" state). 
Regarding claim 40, Hutz discloses the apparatus of claim 39, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to send a notification to one or more devices associated with one or more users of the apparatus, wherein the notification comprises an indication of the event and the false-alarm confidence level (col. 16, lines 31-40, system 200 uses threshold confidence score in determining alert condition whether false or true alarm, col. 4, lines 31-34, Based on determination of abnormal activity, sends alert, col. 29, lines 10-24, claim 3, alert that notifies in response to data sensed indicating activity inconsistent with detected patterns, col. 12, lines 25-40, aberration engine send alert based on detection of unusual/suspicious behavior, col. 13, lines 9-13, based on abnormality score to each event sent alert, large abnormality score cause system to alert user). 
Regarding claim 41, Hutz discloses the apparatus of claim 37, wherein the event is based on at least one of: an alarm event, an event associated with a window sensor, an event associated with a motion detector, an event associated with a video camera, an event associated with an infrared sensor, an event associated with an ambient light sensor, an event associated with a carbon dioxide sensor, or an event associated with a microphone (col. 6, lines 30-35, controller 112 to receive input from sensors, detectors, or other devices included in the alarm system, col. 7, 1-50, monitoring system include multiple sensors 120 like contact sensor, motion sensor, glass break sensor, or any other type of sensor  as well as environmental sensor, temperature sensor, water sensor, rain sensor, wind sensor, light sensor, smoke detector, carbon monoxide detector, air quality sensor, etc. and (RFID) sensor, Infra Red (PIR) motion sensor built into camera 130, sensors (e.g., sensors 120, PIR, door/window, etc.) detect motion or other events). 
10.       Claims 8 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hutz (US 8786425 B1) (hereinafter Hutz) in view of Trundle (US 8988215 B1) (hereinafter Trundle) and further in view of Bristol (US 6690274 B1) (hereinafter Bristol).
Regarding claim 8, Hutz and Trundle fails to disclose the apparatus of claim 1, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to cause output of an interactive graphic, wherein the interactive graphic comprises an indication of behavior inconsistent with the behavioral pattern. 
In analogous art, Bristol discloses the apparatus of claim 1, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to cause output of an interactive graphic, wherein the interactive graphic comprises an indication of behavior inconsistent with the behavioral pattern (FIG. 2A, alarm analysis tools steps for interacting with visual configuration, col. 4, lines 42-45, alarm categories include patterns which is sequence of alarm indications, col. 6, lines 48-60, input/output device through which operator interacts with alarm information and select certain pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz and Trundleto select alarm indications displayed in the alarm list, and operations means producing a main alarm list having characteristics of selected alarm indications  as taught byBristol to  use pattern defined as sequence of alarm indications to provide alert reports in response to request from alert device for alarm monitor system [Bristol,Abstract].
Regarding claim 25, Hutz and Trundle fails to disclose the apparatus of claim 23, wherein the determined interactive graphic comprises a selectable option for a user to request data from sensors relating to the security system. 
In analogous art, Bristol discloses the apparatus of claim 23, wherein the determined interactive graphic comprises a selectable option for a user to request data from sensors relating to the security system (FIG. 2A, alarm analysis tools steps for interacting with visual configuration, col. 4, lines 42-45, alarm categories include patterns-sequence of alarm indications, col. 3, lines 49-50, alarm lists include icons, representing alarms, Fig. 3, icons representing alarm list indications are displayed in the application subwindows 102 (i.e. windows 110, 120, 130)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz and Trundleto select alarm indications displayed in the alarm list, and operations means producing alarm list subset having characteristics of selected alarm indications  as taught byBristol to  use pattern defined as sequence of alarm indications to provide alert reports in response to request from alert device for an alarm monitor system [Bristol,col. 2, lines 36-38].
 Regarding claim 26, Hutz and Trundle fails to disclose the apparatus of claim 23, wherein the determined interactive graphic comprises a selectable option for a user to request arming the security system. 
In analogous art, Bristol discloses the apparatus of claim 23, wherein the determined interactive graphic comprises a selectable option for a user to request arming the security system (col. 2, lines 36-38, graphically driven functions allow operator to select desired alarms, col. 6, lines 48-60, input/output device through which interacts and select certain pattern, col. 3, lines 49-50, alarm lists include icons, representing alarms, Fig. 3, icons representing alarm list indications are displayed in the application subwindows 102 (i.e. windows 110, 120, 130)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detecting events based on a pattern of past monitoring activity disclosed by Hutz and Trundle to select alarm indications displayed in the alarm list, and an operations means producing a main alarm list subset having characteristics of selected alarm indications  as taught byBristol to  use pattern to provide alert reports in response to alarm indication adjusts its alarm counter in response to comparison operation [Bristol, col. 4, lines 42-45].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689